Title: From George Washington to Bushrod Washington, 22 September 1783
From: Washington, George
To: Washington, Bushrod


                  
                     Dear Bushrod,
                     Rocky Hill 22d Septr 1783
                  
                  With this you will receive the letter of your Aunt Lewis, to me.  Altho’ I believe the ground she is proceeding upon, has more of the ideal than real advantages, which she expects from it, yet I have no objection to the experiments being made,  & pray you to pursue the dictates of her letter, & communicate to me the result as soon as the necessary enquiries are made.
                  Let me beg of you to make enquiry of some of the best Cabinet Makers, at what price, & in what time, two dozen strong, neat & plain, but fashionable, Table chairs (I mean chairs for a dining room) could be had; with strong canvas bottoms to receive a loose covering of check, or worsted, as I may hereafter choose.
                  Since I have already chalked out so much business for you, I will go further, & ask you to enquire at what prices the several kinds of French & other wines (Maderia excepted, of which I have enough) of good quality, can be bought; & whether the stock on hand, or the quantity expected, is said to be large.  Give me the prices also of imported Nutts and Fruits of different kinds, by the measure, weight, jarr or otherwise as they are usually sold—Also of Olives, Capers Oil, Anchovies &ca.  As you are young in this business, take some Mentor as a guide to your enquiries.  I wish also that you would enquire, if there is any blue & white table china, to be had in setts and the price.  Table china frequently comes in packed up in compleat setts, amounting to a gross, or gross & a half of pieces, all kinds included.
                  There is another thing likewise which I wish to know, without having it known for whom the enquiry is made; & that is, whether French plate is fashionable & much used in genteel houses in France & England; and whether, as we have heard, the quantity in Philadelphia is large—of what pieces it consists, & whether among them, there are Tea urns, Coffee pots, Tea pots, & the  other equipage for a tea table, with a tea board, Candlesticks & waiters large & small, with the prices of each.  These enquiries you may make in behalf of a friend, without bringing my name forward, ’till occasion (if a purchase shou’d happen) may require it.
                  Give me information upon these several matters, as soon as you conveniently can; & return my Sisters Letter, that I may the better know how to write to her.  With great regard I am, Your affectionate 
                  
                     G: Washington
                  
               